Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF COLORADO


 Criminal Case No. 20-cr-00158-CMA


 UNITED STATES OF AMERICA,

                 Plaintiff,

 v.

      1. BRADLEY BUNN,

                 Defendant.



          DEFENDANT BRADLEY BUNN’S OBJECTIONS TO PRESENTENCE
                      INVESTIGATION REPORT (“PSIR”)


        Defendant, Bradley Bunn, by and through his counsel, Lisa A. Polansky, Attorney

at Law, and pursuant to Fed. R. Crim. P. 32(f), hereby submits his objections to the

Presentence Investigation Report (hereinafter, “PSIR”) dated April 28, 2021 [ECF Doc.

#81], as follows:

        Lack of Context Regarding Circumstances of Pretrial Incarceration

        Beginning with page 3, starting with paragraph 6 and continuing through paragraph

7 on page 4, the United States Probation Officer presents limited information regarding

Mr. Bunn’s pretrial incarceration in the custody of the U.S. Marshal since May 1, 2020 1,


1
  Mr. Bunn has essentially been in the custody of the U.S. Marshal since May 1, 2020. The Court ordered
Mr. Bunn to be released on May 13, 2020 and directed him to report to a halfway house [ECF Doc # 20],
but Mr. Bunn was not accepted for admission there. Mr. Bunn returned to the custody of the U.S. Marshal
on May 14, 2020 and has been continuously incarcerated for about one year at the time of the filing of these
Objections.
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 2 of 12




divorced of any context.

       The United States Probation Officer includes that Mr. Bunn was housed in the

secure housing unit at the Federal Detention Center (“FDC”) in Littleton, Colorado, and

states that Mr. Bunn “did not adjust well to his incarceration”. The Officer, who ostensibly

has access to records at the FDC, does not include any context regarding why Mr. Bunn

was transferred to the secure unit. 2

       Further, in paragraph 7, the United States Probation Officer includes that Mr. Bunn

was “involved in a fight on April 9, 2021” at the Douglas County Detention Center, but

does not explain the circumstances of this “fight”. Without context, it is impossible to

determine whether Mr. Bunn was the aggressor, or simply forced to act in self-defense. 3

       Mr. Bunn, through his counsel, objects to the PSIR’s contextless characterization

of events that took place during his pretrial incarceration.

       Applicability of Policy Statements

       On page 27, the United States Probation Officer considers which factors present

in this case may warrant departures.

       Sentencing courts have no authority to depart from the sentencing guidelines on

the basis of circumstances which are adequately taken into consideration by the

Sentencing Commission. United States v. Smith, 930 F.2d 1450, 1453 (10th Cir. 1991).

       The PSIR recommends invoking a Policy Statement which is inapplicable because

the offense conduct is contemplated by the guidelines, in that an enumerated

2
  Undersigned counsel has requested records from the FDC which may provide greater context as to the
circumstances of Mr. Bunn’s placement in the secure housing unit.
3
  Undersigned counsel has requested records from the Douglas County Detention Center which may
provide greater context as to the altercation in which Mr. Bunn was involved.
                                                2
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 3 of 12




enhancement has already been applied. The PSIR does not recommend the application

of a relevant and appropriate policy statement, based on the Officer’s own failure to obtain

records and questionable decision to rely on biased hearsay in lieu of verifiable

documentation.

       These Objections discuss only those two Policy Statements that were mentioned

in the PSIR; Mr. Bunn intends to argue the applicability of other germane Policy

Statements in the Motion for Variance that will be submitted herein.

               Failure to Consider Nature of Military Service

       The United States Probation Officer declines to recommend the application of the

departure delineated by the Policy Statement in §5H1.11, which states that “Military

service may be relevant in determining whether a departure is warranted, if the military

service, individually or in combination with other offender characteristics, is present to an

unusual degree and distinguishes the case from the typical cases covered by the

guidelines.”

       “Our Nation has a long tradition of according leniency to veterans in recognition of

their service, especially for those who fought on the front lines ....” Porter v. McCollum,

558 U.S. 30, 43, 130 S. Ct. 447, 455 (2009). Mr. Bunn’s military service was lengthy and

extraordinary in nature: Mr. Bunn was in the service of the U.S. military for nineteen years,

during which he was on the front lines of combat in the Iraq War, achieved the rank of

Captain and was awarded a Combat Action Badge. As a result of combat in Iraq, Mr.

Bunn acquired significant hearing loss, severe post-traumatic stress disorder, and a

serious head injury.


                                             3
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 4 of 12




         Despite Mr. Bunn’s great sacrifice and nearly two decades of service to his country,

the United States Probation Officer recommends that the departure should not apply.

This is apparently because that Officer failed to obtain collateral information which would

verify the circumstances of Mr. Bunn’s discharge from the military. The Officer states that

“it is of interest that [Mr. Bunn] did not receive any form of retirement or pension after such

a significant period of service,” injecting innuendo that Mr. Bunn’s discharge from the

military was in some way questionable. According to paragraph 102, on pages 22 and 23,

this impression is evidently based on information received from Mr. Bunn’s ex-wife, from

whom he separated nearly ten years ago, under rather contentious circumstances. See

PSIR, page 12 at paragraph 56.

         Curiously, the PSIR states in paragraph 98, on page 22, that according to records

found in this case’s discovery, Mr. Bunn was honorably discharged from the United States

Military. It is unclear why unverified hearsay from Mr. Bunn’s former spouse, whose

animus against Mr. Bunn is clear, is lent credibility as a source of information where

objective records are available to confirm his honorable discharge.

         Mr. Bunn, through his counsel, objects to the PSIR’s unwarranted disregard

towards and minimization of his nineteen years of service to the United States and asserts

that the downward departure authorized in recognition of his exceptional service should

apply.

               Public Safety Departure Inapplicable

         The United States Probation Officer opines that an upward departure is warranted

under the Policy Statement in §5K2.14, which states that: “If national security, public


                                              4
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 5 of 12




health, or safety was significantly endangered, the court may depart upward to reflect the

nature and circumstances of the offense.”

      Mr. Bunn, through his counsel, objects to the United States Probation Officer’s

recommendation that this Policy Statement apply as grounds for an upward departure.

      First, Mr. Bunn objects broadly to the application of a Policy Statement as

justification for an upward departure to the offenses herein. The conduct to which Mr.

Bunn has pleaded guilty is clearly congruent with and contemplated by the statutes which

proscribed that conduct. Pursuant to §5K2.0(a)(1)(A), which enumerates permissible

grounds for departures, in the case of offenses other than child crimes and sexual

offenses: “The sentencing court may depart from the applicable guideline range if… the

court finds, pursuant to 18 U.S.C. § 3553(b)(1), that there exists an aggravating or

mitigating circumstance.” To depart from the guidelines, the Court must “find[] that there

exists an aggravating or mitigating circumstance of a kind, or to a degree, not adequately

taken into consideration by the Sentencing Commission in formulating the guidelines …”

Id.

      Furthermore, the specific Policy Statement invoked by the United States Probation

Officer is inapplicable to the offenses herein. Mr. Bunn pleaded guilty to one count of

Making Firearms in Violation of the National Firearms Act- Destructive Device, and four

counts of Possessing an Unregistered Firearm- Destructive Device. Citing §2K2.1,

comment. (n. 7), the United States Probation Officer notes that “A defendant whose

offense involves a destructive device receives both the base offense level from the

subsection applicable to a firearm listed in 26 U.S.C. § 5845(a) …, and the applicable


                                            5
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 6 of 12




enhancement under subsection (b)(3) [of §2K2.1]. Such devices pose a considerably

greater risk to the public welfare than other National Firearms Act weapons.” It is clear,

then, that the greater risk presented by destructive devices, as compared to National

Firearms Act weapons, is contemplated by, and addressed by subsection (b)(3) of

§2K2.1. In other words, the Guidelines consider and account for the difference between

a conviction based on the possession of firearms and a conviction based on the

possession of destructive devices. Nonetheless, the United States Probation Officer

states as rationale for the application of this departure that: “The devises [sic] posed a

considerably greater risk to the public welfare than other National Firearms Act weapons

such as a short-barreled shotgun, fully automatic rifle, or suppressor.” This is contrary to

the law governing departures, as the enhancement found in §2K2.1(b)(3)(B) clearly

contemplates and addresses the greater danger posed by the possession of destructive

devices versus the possession of firearms.

       Comment n.7 to §2K2.1 further states that departures may be warranted “[i]n a

case in which the cumulative result of the increased base offense level and the

enhancement under subsection (b)(3) does not adequately capture the seriousness of

the offense because of the type of destructive device involved, the risk to the public

welfare, or the risk of death or serious bodily injury that the destructive device created…”

Offenses relating to destructive devices “… involve different degrees of risk to the public

welfare depending on the type of destructive device involved and the location or manner

in which that destructive device was possessed or transported. For example, a pipe bomb

in a populated train station creates a substantially greater risk to the public welfare, and


                                             6
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 7 of 12




a substantially greater risk of death or serious bodily injury, than an incendiary device in

an isolated area.” §2K2.1, comment. (n. 7). Under the circumstances presented by this

case, no further departure is warranted. Nobody was injured—much less killed—as a

result of Mr. Bunn’s possession of destructive devices in his home. Mr. Bunn did not

transport these destructive devices at all, much less to a populated area. Mr. Bunn did

not threaten to or announce any intention to transport these destructive devices to a

populated area. The comparison of Mr. Bunn’s possession of destructive devices in his

home to instances where an individual brought such devices to a heavily populated area

is not apt. See United States v. Dye, No. CR 19-1819 JB, 2020 U.S. Dist. LEXIS 232, at

*20 (D.N.M. Jan. 2, 2020) (Enhancement under §2K2.1(b)(3)(B) applied where defendant

possessed between fifty-five and eighty stolen firearms and a grenade in his home; no

public safety departure under §5K2.14 applied); cf. United States v. Michael, 894 F.2d

1457, 1459 (5th Cir. 1990) (Application of public safety departure under §5K2.14 upheld

where the defendant was proven to have experimented with bomb-making for several

years, had previously made two additional bombs for which he was not charged in the

instant offense, and had placed a bomb underneath a coworker’s car. “The          latter act

was found to show a disregard for human beings or property and an intent to bring about

harm or damage to individuals, life, or property.”)

       Courts have previously rejected upward departures under §5K2.14 in firearm

cases. In one case, the reviewing court explicitly stated that, where the sentencing court

departed upwards based on the number of firearms, the unlawful intent behind their use,

and the fact that the firearms were untraceable, that: “[b]ecause the Guidelines clearly


                                            7
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 8 of 12




contemplate the very activities charged in these cases, the departure was not lawful.”

United States v. Uca, 867 F.2d 783, 790 (3d Cir. 1989). The same is true here—

§2K2.1(b)(3)(B) explicitly accounts for the possession of destructive devices. “Public

safety represents a prime consideration whenever restrictions are placed on guns. If any

doubt about this existed, the fact that the Guidelines governing firearms violations are

included in a part entitled ‘Offenses Involving Public Safety’ removes that doubt. Since

the applicable Guideline does take public welfare into consideration, this court must ask

whether danger to the public arising from the facts of this case was ‘present to a degree

substantially in excess of that which ordinarily is involved in the offense of conviction.’”

Uca, 867 F.2d 783 at 790 (emphasis added). Obviously, “[t]he danger from a pipe bomb

comes not from the offense of possession, but from the added factor of use of the pipe

bomb.” United States v. Hull, 456 F.3d 133, 139 (3d Cir. 2006) (determining that the

District Court erred in holding that possession of a pipe bomb, on its own, legally

constituted a federal crime of violence).

       To apply the enhancement in a case where the evidence reflects the mere

possession of a destruction device contravenes the intent of the Policy Statement: the

risk posed by Mr. Bunn’s possession of destructive devices is the very same risk

contemplated by the sentencing guidelines in crafting the §2K2.1(b)(3)(B) enhancement

to the base offense level.     Inasmuch as the Court must find that there exists an

aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken

into consideration by the Sentencing Commission in formulating the guidelines in order

to depart from those guidelines, the application of §5K2.14 in this instance is


                                            8
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 9 of 12




impermissible. §5K2.0(a)(1)(A),

      Speculation

      Mr. Bunn objects to the injection of the United States Probation Officer’s

speculation in the PSIR, speculation which appears to be intended to bolster notions

presented by the PSIR regarding Mr. Bunn’s prospective dangerousness and the

applicability of the Public Safety departure under §5K2.14.

      Specifically, in paragraph 22 which begins on page 6 and continues onto page 7,

the Officer includes snippets of a conversation between himself and FBI Agent Benjamin

Harris. According to the Officer’s recounting of the conversation with the Agent, Agent

Harris expressed that it was his belief that one day in the future, Mr. Bunn might try to

obtain firearms subsequent to his conviction as a felon herein, which would be illegal.

This is pure speculation. It is not based on statements made by Mr. Bunn or anybody

else, nor actions taken by Mr. Bunn or anybody else. Attempting to support this

conjecture, the Officer discusses one Chevy McGee, a friend of Mr. Bunn’s. The Officer

indicates that Mr. McGee posted on his Facebook page about the same Denver rally Mr.

Bunn intended to attend prior to his arrest, while Mr. Bunn was banned from posting on

Facebook, and that Mr. McGee videotaped the execution of the warrant in this case at

Mr. Bunn’s residence. The Agent is of the opinion that McGee “looked up to [Mr. Bunn]

and likely viewed him as a mentor.” The Officer further describes that Mr. McGee “has

reportedly purchased numerous firearms through the assistance of his parents.” This

allegation about Mr. McGee and his family has no relationship to Mr. Bunn whatsoever,

nor does it have any bearing on his culpability for the charges in this case and what


                                           9
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 10 of 12




 sentence should be imposed. The Officer suggests that Mr. Bunn’s friendship with Mr.

 McGee should factor into the sentencing determination, injecting naked speculation that

 Mr. McGee might engage in nefarious activities at the behest of Mr. Bunn, simply because

 the two are friends. 4 This imaginative conjecture has no place in crafting an appropriate

 sentence for Mr. Bunn.

         The Officer’s own speculation as to Mr. Bunn’s friendship with Mr. McGee is not

 the only place in the PSIR where speculation about Mr. Bunn’s prospective

 “dangerousness” is found. Exhibit B to the PSIR is a sixty-five page “Threat Assessment”.

 The Overview of the Assessment states that “the purpose of a Threat Assessment is not

 to predict violence but is rather to inform an agency regarding possible threat

 management considerations of potentially disruptive and/or violent individuals.” [Exhibit

 B to the PSIR at p 2.] However, the Assessment goes on to characterize Mr. Bunn’s “Risk

 Trajectory”, appearing to make projections as to his past behaviors, and how they may

 present in the future. §5K2.14 specifically requires a court to look at the dangerousness

 of the defendant at the time of the crime, not his future dangerousness, in asking whether

 public safety “was significantly endangered” through the “nature and circumstances of

 the offense” (emphasis added), in the past tense. See United States v. Moses, 106 F.3d

 1273, 1278 (6th Cir. 1997) (“[§5K2.14] requires a court to look at the offense committed

 and the dangerousness of the defendant at the time of the crime, not the future

 dangerousness of the defendant.”)



 4
   It is also worth noting that according to this case’s Discovery (See INV_80), Mr. McGee was suffering
 from Stage 3 cancer as of May 2020.
                                                    10
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 11 of 12




        As a result, the use of a prospective Threat Assessment and the invocation of

 speculation about Mr. Bunn’s friendship with Mr. McGee to increase Mr. Bunn’s

 punishment herein is inappropriate, inapposite, and mostly importantly, forbidden by the

 Sentencing Guidelines.

        Inclusion of Prejudicial and Extraneous Information

        Mr. Bunn further objects to the inclusion of prejudicial and extraneous information

 in the PSIR, which has no bearing on the sentencing determination before this Court.

        The PSIR further describes, on page 13 in paragraph 59, that Ms. Mikal Trace

 Taylor, Mr. Bunn’s close friend and former partner was once issued a summons for

 disorderly conduct with a weapon, an incident the Officer characterizes as Ms. Taylor

 “brandishing a firearm during a road rage incident”. The misdemeanor criminal history of

 Mr. Bunn’s friend is irrelevant, prejudicial and misplaced in the PSIR.

        THEREFORE, Defendant Bradley Bunn, by and through counsel, respectfully

 submits these objections to the PSIR filed herein. [ECF Doc. #81.]

 DATED: May 9, 2021.

                                                         Respectfully submitted,

                                                         s/Lisa A. Polansky
                                                         Lisa A. Polansky, Attorney
                                                         Polansky Law Firm, PLLC
                                                         4999 Pearl East Circle, Suite 201
                                                         Boulder, Colorado 80301
                                                         (303) 415-2583
                                                         lisa@polanskylawfirm.com




                                             11
Case 1:20-cr-00158-CMA Document 84 Filed 05/09/21 USDC Colorado Page 12 of 12




                                CERTIFICATE OF SERVICE

          I hereby certify that on May 9, 2021, I electronically filed the foregoing document
 with the Clerk of Court using the CM/ECF system which will send notification of such
 filing to all other counsel of record.



                                                          s/Alison P. Gordon




                                              12
